F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 APR 7 1999
                                      TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 JIMMY L. SMITH,

           Petitioner-Appellant,
 v.                                                           Nos. 98-7147
                                                               & 98-7170
 GARY GIBSON; THE ATTORNEY                              (D.C. No. 96-CV-365-S)
 GENERAL OF THE STATE OF                                      (E.D. Okla.)
 OKLAHOMA,

           Respondents-Appellees.


                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       A jury convicted Petitioner Jimmy L. Smith in Oklahoma state court of robbery

with a firearm and assault with a dangerous weapon. Petitioner unsuccessfully appealed

his conviction and thereafter twice unsuccessfully sought state post-conviction relief.

Petitioner next filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 in the

       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(A)(2). The case is therefore
ordered submitted without oral argument.
federal district court raising three claims: (1) he received ineffective assistance of

counsel; (2) the prosecutor submitted unduly prejudicial evidence to the jury; and (3) the

state trial court improperly denied his motion for trial transcripts at public expense for the

purpose of preparing his second application for state post-conviction relief. The

magistrate judge recommended that the petition be denied and the district court adopted

that recommendation. The district court subsequently denied Petitioner’s application for

a certificate of appealability. See 28 U.S.C. § 2253(c). His renewed application is before

us.1

       A defendant may appeal the denial of a habeas corpus petition only if a “circuit

justice or judge” issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability “may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right.” Id. 2253(c)(2); United States v.

Simmonds, 111 F.3d 737, 746 (10th Cir. 1997).

       We have thoroughly reviewed Defendant’s application for a certificate of

appealability, his brief, the district court’s orders, and the entire record before us. We

conclude that Petitioner’s claims are meritless substantially for the reasons set forth in the



       1
         As a preliminary matter, also before us are three motions: (1) Petitioner’s
“Motion Requesting to Submit an Enlargement of Additional Pages Length Added to
Appellant’s Principal Briefs”; (2) Petitioner’s “Motion for Additional Record Items and
Content of Appellant’s Appendix”; and (3) Petitioner’s “Petition-In-Error.” We have
carefully reviewed each of the motions. Because Petitioner’s requests would not assist in
the disposition of these appeals, we deny them.

                                               2
magistrate judge’s Findings and Recommendation and the district judge’s order adopting

the same. Because Petitioner has not made a substantial showing of the denial of a

constitutional right, we deny his request for a certificate of appealability and dismiss the

appeals.

       APPLICATION DENIED; APPEALS DISMISSED.

                                                  Entered for the Court,



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                              3